Citation Nr: 0414855	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of 
rheumatic fever, to include heart disease.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of head 
and back injuries.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from April 1946 to October 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action that is required on your part.


REMAND

The veteran contends that the claimed disorders are related 
to service, to include due to an in-service train accident.  
In this regard, the service medical records do show treatment 
for low back pain in September 1946 following a train 
accident.  

Post service, during an October 2001 VA examination, the 
veteran reported that he received chiropractic treatment for 
low back pain in the 1950's; that he saw a chiropractor from 
1984 to 1988, that he received treatment from Gregory J. 
Fulchiero, M.D., and that he underwent physical therapy.  
Moreover, he indicated that he saw a physician in the 1950's 
for his headaches, and that he was diagnosed with migraine 
headaches.  Finally, he indicated that he had an MRI of the 
spine in 1987 at Mercy Hospital.  Alas, the claims file does 
not show that VA has attempted to obtain all of these post 
sevrice records.  As they may provide historical comments and 
findings linking the claimed disorders to service those 
records should be secured now.  

During his December 2003 Board hearing the veteran testified 
that he received treatment from still other providers, 
records of which have not been sought.  These include 
treatment for a heart disorder in 1980 at a Washington, D.C., 
hospital; that providers at the Altoona VA Medical Center 
(VAMC) diagnosed rheumatoid arthritis in 1998 or 1999; and 
that a VA doctor noted that his headaches were due to the in-
service train accident.  In addition, he reportedly received 
treatment for his back from a Doctor Kaoff, of Health Side in 
Altoona; and from a Dr. Brochera, an orthopedist in Altoona, 
Pennsylvania in the 1950's and 1960's.  Dr. Brochera 
reportedly is still in practice.  Finally, the veteran 
testified that prior to 1988, when he had back surgery, he 
saw a chiropractor for his back condition.  While surgical 
records from 1988 are of record, the chiropractic records 
from the 1950's to 1988 have not been obtained.  The RO 
should attempt to secure these records and associate them 
with the claims file.  

Finally, the Board concludes that once all available medical 
evidence has been obtained and associated with the claims 
file, an appropriate VA examinations should be conducted.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning 
the duty to notify and assist the 
appellant is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the provisions of 
the VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003).

2.  The RO should take the appropriate 
steps to obtain and associate all 
available pertinent medical records not 
already associated with the claims file.  
The RO must contact the veteran and 
obtain specific information about any 
providers who have treated him for each 
of the claimed conditions since service, 
to include the providers' address and 
dates of treatment.  The RO should then 
take the appropriate measures to obtain 
those records.  The providers/treatment 
records identified by the veteran thus 
far include:  the VAMC in Altoona; 
records of treatment beginning in the 
1950's or 1960's from chiropractor(s); 
records of physical therapy treatment; 
records of treatment from Dr. Kaoff, Dr. 
Brochera (dating back to the 1950's or 
1960's), and Gregory J. Fulchiero of 
Altoona; treatment records from the 
physician who diagnosed him with migraine 
headaches in the 1950's; records of 
treatment in the 1980's for his heart at 
a Washington, D.C., hospital; and 1987 
records from Mercy Hospital.  If the 
veteran identifies any additional medical 
providers or documents which have not 
been obtained and were not referenced 
above, or if the RO becomes aware of the 
existence of additional pertinent 
records, to include VA records, the RO 
should ensure that all such records are 
obtained.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
indicate all attempts that were made to 
locate the records, and indicate that 
further attempts to locate or obtain any 
U.S. government records would be futile.  
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action VA will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond, and secure the records himself. 

3.  Once all available pertinent medical 
records have been obtained and associated 
with the claims file, the RO should 
schedule the veteran for VA examinations 
to determine diagnoses and etiology of 
the claimed conditions.  The claims file 
must be provided to each examiner for 
his/her review.  The examiners are 
advised that all necessary special 
testing must be accomplished.

a.  The veteran should be examined 
by an appropriate specialist to 
determine whether it is at least as 
likely as not that he had rheumatic 
fever in service, and if so, to 
indicate any current residuals of 
the rheumatic fever, to include 
rheumatic heart disease.  The 
examiner must specifically address 
the December 1946 service medical 
records from Joseph Cassidy, M.D., 
which indicate that the veteran was 
diagnosed with acute rheumatic fever 
inservice, as well as any changes in 
diagnosis noted in the service 
medical records.  A clear 
explanation for each finding and 
opinion expressed must be provided.

b.  The veteran should also be 
examined to determine whether it is 
at least as likely as not that he 
has any residual headache or back 
disorder as a result of a September 
1946 in-service train accident.  If 
so, the examiner(s) must offer a 
complete rationale for any opinion 
expressed.  The examiner must also 
state whether it is at least as 
likely as not that the veteran has a 
headache and/or back disorder which 
was incurred in service or as a 
result of any other in-service 
occurrence.  The examiner(s) must 
provide a clear explanation for each 
finding and opinion expressed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative must 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




